COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00129-CR


BARRON KEITH GLENN                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Barron Keith Glenn attempts to appeal from his conviction for

“theft of property under $1,500 and two prior convictions.” Glenn pleaded guilty

pursuant to a plea bargain, and in accordance with the plea bargain, the trial

court sentenced him to nine months’ confinement in state jail. The trial court’s

certification of his right to appeal states that “this is a plea-bargain case, and the



      1
       See Tex. R. App. P. 47.4.
defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). Additionally,

Glenn signed a waiver of his right to appeal.

      On March 26, 2012, we notified Glenn that this appeal may be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before April 5, 2012, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). The official court

reporter filed a response stating that the trial court did not grant permission for

Glenn to appeal. Glenn also filed a response in the form of a motion requesting

a thirty-day extension to seek permission to appeal.       Because the trial court

already affirmatively certified that Glenn had no right of appeal, Glenn’s motion

for an extension of time to obtain the trial court’s permission to appeal is

DENIED. Glenn’s motion does not state any grounds for continuing the appeal.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 12, 2012




                                         2